DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendments filed on July 5, 2022 did not alleviate all 35 U.S.C. 112 issues and in some cases these amendments introduced new 35 U.S.C. 112 issues, please see below for current rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “a rolling reduction mechanism comprising hydraulic cylinders provided on both sides in the steel strip width direction and configured to perform rolling reduction on a pinched portion of the steel strip by using the pair of upper and lower endless belts or the pair of upper and lower caterpillars” – it is unclear how the rolling reduction mechanism comprising hydraulic cylinders are to be configured to perform the rolling reduction on the strip. It is further unclear if the claim limitation intends for both the rolling reduction mechanism and the belt/caterpillars to perform the rolling reduction. What element is actually  configured to preform rolling reduction the mechanism or the belts/caterpillars? It is noted that, upon review of the specification as originally filed in paragraph 0021, it appears the “rolling reduction mechanism” is meant to preform rolling reduction control via the pressure in the cylinders that then activate the belts/caterpillars and the belts/caterpillars actually perform the rolling reduction on the strip. The cylinders are connected to the belts/caterpillars to carry out these functions; however, the claims do not clarify this structural relationship nor the functional relationship of the elements.
Claim 1 also recites: “the rolling reduction mechanism is configured to perform rolling reduction with the pressure balance by increasing a pressure of the hydraulic cylinder provided on one of end portions in the steel strip width direction the sides of the steel strip.” – it is unclear how the pressure balance would preform rolling reduction on the strip. As described above, it is noted that, upon review of the specification as originally filed in paragraph 0021, it appears the “rolling reduction mechanism” is meant to preform rolling reduction control via the pressure in the cylinders that then activate the belts/caterpillars and the belts/caterpillars actually perform the rolling reduction on the strip. The cylinders are connected to the belts/caterpillars to carry out these functions; however, the claims do not clearly set forth this structural relationship nor the functional relationship.
Claim 2 recites: “wherein the rolling reduction mechanism is configured to perform rolling reduction so as to increase the-a rolling reduction amount in a direction opposite to a snaking direction of the steel strip.” – it is further unclear how the rolling reduction mechanism is configured to perform the rolling reduction.
Claims 4, 5 and 7-12 all recite: “controlling snaking of the steel strip using the bridle device according to claim (n)” – it is unclear what is required of these claims because it is unclear how the bridle device is used – is the pressure increased? is rolling reduction occurring? is the strip just moved through the device?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 6 set forth “wherein a ratio of the pressure balance to the steering amount is in a range of 1.5 times to 2.5 times.” This limitation fails to further limit the subject matter of claims 1 and 2, respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereafter “Takahashi”)(JP-59085314-A), newly presented in view of Umlauf (US 2003/0066857), previously presented.
With regards to claim 1, as best understood, Takahashi discloses a bridle device comprising:
a pair of upper and lower rotatable rollers (1-4) configured to pinch a steel strip (5) and that is movable or swingable configured to move or swing in a steel strip width direction [as seen in at least Figure 1 and described in the Abstract]; and
a rolling reduction mechanism comprising hydraulic cylinders (6 and 7) provided on both sides in the steel strip width direction [as seen in Figure 3] and configured to perform rolling reduction on a pinched portion of the steel strip by using the pair of upper and lower rollers [as seen in at least Figure 1 and described in the Abstract];
wherein, based on a steering amount and a pressure balance determined in accordance with a snaking amount of the steel strip [limitations appears to set forth the state in which the bridle would be moved or swung], the bridle device is moved or swung in the steel strip width direction [as seen in at least Figure 1 and Abstract], and 
the rolling reduction mechanism (6, 7) is configured to perform rolling reduction with the pressure balance by increasing a pressure of the hydraulic cylinder provided on one of end portions in the steel strip width direction the sides of the steel strip [as seen in at least Figure 1 and described in the Abstract].
Takahashi discloses the invention substantially as claimed except for a pair of upper and lower rotatable endless belts or a pair of upper and lower rotatable caterpillars. Umlauf is relied upon to teach a rolling device comprising a pair of upper and lower rotatable endless belts or caterpillars, as seen in at least Figures 3 and 6A. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Takahashi’s rollers with endless belts or caterpillars because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
With regards to claim 2, Takahashi discloses wherein the rolling reduction mechanism (6, 7)  is configured to perform rolling reduction so as to increase a rolling reduction amount in a direction opposite to a snaking direction of the steel strip [as seen in at least Figure 1 and described in the Abstract].
With regards to claims 3 and 6, it is noted that the combination of Takahashi and Umlauf sets forth a bridle device that is considered to be able to move/swing under the claimed conditions.
With regards to claims 4, 5 and 7-12, the combination of the combination of Takahashi and Umlauf, as described above, teaches controlling snaking of the strip using the bridle device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art:
Teshiba et al. discloses a rolling apparatus for metal strips.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725